Citation Nr: 1822670	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to increased ratings for adjustment disorder with depression, rated as 30 percent disabling prior to April 24, 2012, and 70 percent from that date.

3.  Entitlement to a rating in excess of 20 percent for syncopal episodes of unknown etiology.

4.  Entitlement to a total disability rated based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1990.

This appeal arises before the Board of Veterans' Appeals (Board) from June 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the case must be remanded to ensure that a complete evidentiary record is available to the Board.

A supplemental statement of the case (SSOC) dated in April 2016 listed among the evidence "treatment notes, VAMC Memphis, dated June 15, 1998 to March 23, 2016."  A February 2018 SSOC listed among the evidence "treatment notes, VAMC Memphis, dated March 27, 2013 to February 26, 2018."  

A few records dated prior to March 2012 are available; however, there are no VA medical records dated thereafter.  These records are not contained in either Caseflow Reader, VBMS, or Virtual VA.  Thus, the Board is unable to access evidence that may be pertinent to the claims on appeal.

On remand, the noted VAMC treatment records must be associated with the electronic record so they may be reviewed by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Asociate with the electronic record accessible to the Board (e.g. VBMS), the complete treatment notes of the Veteran from VAMC Memphis dated from March 2012 to date.

2.  Then, readjudicate the claims.  Issue an SSOC and return the case to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



